685 S.E.2d 730 (2009)
ROTHSCHILD et al.
v.
COLUMBUS CONSOLIDATED GOVERNMENT et al.
No. A08A0759.
Court of Appeals of Georgia.
August 31, 2009.
*731 Waldrep, Mullin & Callahan, Joseph L. Waldrep, Columbus, Wasson, Sours & Harris, John D. Sours, Atlanta, McKoon, Thomas & McKoon, Joshua R. McKoon, Columbus, for appellants.
Hatcher, Stubbs, Land, Hollis & Rothschild, Jorge Vega, Gregory S. Ellington, Page, Scrantom, Sprouse, Tucker & Ford, James C. Clark Jr., Thomas F. Gristina, Columbus, for appellees.
BARNES, Judge.
In Rothschild v. Columbus Consolidated Govt., 285 Ga. 477, 678 S.E.2d 76 (2009), the Supreme Court of Georgia reversed the judgment of this court, which had affirmed the trial court's dismissal of this action in Rothschild v. Columbus Consolidated Govt., 291 Ga.App. 531, 662 S.E.2d 167 (2008).
Accordingly, our judgment in that case is vacated, the judgment of the Supreme Court is made the judgment of this court, and the trial court's dismissal is reversed.
Judgment reversed.
JOHNSON, P.J., and PHIPPS, J., concur.